— Judgment reversed on the law and the facts, the complaint dismissed, and judgment of separation awarded the defendant against the plaintiff upon the counterclaim, without costs. In our opinion the findings and judgment in plaintiff’s favor are against the weight of the evidence, and the greater weight of proof establishes the right of the defendant to a separation because of plaintiff’s misconduct. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.